Citation Nr: 1642914	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include chronic calcific and fibrotic scarring and/or chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial compensable disability rating prior to May 11, 2016, and an initial disability rating in excess of 30 percent as of May 11, 2016, for chronic maxillary sinusitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1960 to June 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the claims in August 2014 and October 2015.

In a July 2016 rating decision, the Appeals Management Center (AMC) increased the evaluation for the Veteran's sinusitis to 30 percent effective May 11, 2016.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed chronic calcific and fibrotic scarring of the lung is at least as likely as not related to active service.

2.  COPD and a right lung density are not shown in service; and, the preponderance of the evidence fails to establish that Veteran's diagnosed COPD, right lung density, or any respiratory disorder other than chronic calcific and fibrotic scarring of the lung is the result of a disease or injury during his active duty service.

3.  Prior to May 11, 2016, the Veteran's service-connected sinusitis was manifested by no more than two non-incapacitating episodes and no incapacitating episodes per year .

4.  As of May 11, 2016, the Veteran's service-connected sinusitis is manifested by seven or more non-incapacitating episodes per year with no surgery or near constant sinusitis.


CONCLUSIONS OF LAW

1.  Chronic calcific and fibrotic scarring of the lung was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A respiratory disorder other than chronic calcific and fibrotic scarring of the lung, to include COPD and/or right lung density, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3.  The criteria for an initial compensable disability rating for chronic maxillary sinusitis, prior to May 11, 2016, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6513 (2015).

4.  The criteria for an initial disability rating in excess of 30 percent for chronic maxillary sinusitis, as of May 11, 2016, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A January 2011 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.
 
The Veteran underwent VA examinations to address his sinusitis in April 2011 and May 2016 and to address his respiratory claim in April 2011 with a December 2014 opinion, September 2015, and May 2016.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

There is no evidence (lay or medical) of any material worsening of the Veteran's sinusitis since the May 2016 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Board remanded these claims in August 2014 and October 2015 to provide the Veteran with new VA examinations.  As discussed above, the Veteran was afforded adequate VA examinations in May 2016.  The case was subsequently readjudicated in a July 2016 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Merits of the Claims

A.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); the Veteran's diagnosed lung scarring and COPD are not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

VA and private treatment records and VA examination reports show that the Veteran has been diagnosed with chronic calcific and fibrotic scarring of the lung, COPD, and a right lung density seen on x-ray.  The first element of  service connection, a current disability has been met.

A review of the Veteran's service treatment records include an April 1962 chest x-ray showing calcific and fibrotic residuals of a remote inflammatory process and a May 1962 Report of Medical History noting shortness of breath with heavy exertion.  Thus, evidence of in service incurrence of lung symptoms has been met.

With regard to the diagnosis of chronic calcific and fibrotic scarring of the lung, the Board finds that the evidence supports a grant of service connection.  The May 2016 VA examiner noted that the Veteran's entrance chest x-ray was read as normal, but that he had developed the lung scarring by the time of his separation chest x-ray.  Although she indicated that this was an asymptomatic residual of a remote infection or inflammation, the Board finds the scarring constitutes a disability for service connection purposes.  

The Veteran also submitted an opinion from his private primary care physician (PCP) concluding, after review of the service treatment records, that his calcification and fibrosis of the lung was related to service and the 1962 chest x-ray findings.  

In light of the positive opinions and lack of sufficiently probative evidence to contradict these opinions, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current chronic calcific and fibrotic scarring of the lung is related to his military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for chronic calcific and fibrotic scarring of the lung is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Although the Board finds that service connection is warranted for this particular lung diagnosis, with regard to the Veteran's other lung diagnoses, the Board finds that the totality of the evidence fails to establish a medical nexus to support a grant of service connection.

As noted above, the Veteran has been afforded several VA medical examinations and opinions to determine the etiology of his respiratory claim.  

The Veteran was first examined in April 2011.  The examiner concluded, without rationale, that the Veteran's diagnosed right lung density and COPD were not related to his military service or the 1962 chest x-ray findings.  A December 2014 VA examiner reached the same conclusion.  A September 2015 VA examiner noted that the Veteran's pulmonary function tests were normal, calling into question the COPD diagnosis, and that the right lung density was not present in service and is therefore not related to service.

The most recent VA examination, performed in May 2016, addressed the Veteran's COPD more directly, finding that it was more likely due to his years of smoking than military, as it was not diagnosed until many years after service.  The examiner was unable to link the Veteran's current COPD to his inservice complaints of shortness of breath with heavy exertion.

The VA examinations/opinions are the only medical evidence addressing the etiology of the diagnoses other than chronic calcific and fibrotic scarring of the lung.  Significantly, the private PCP's October 2011 opinion only addresses the lung scarring.

Consideration has been given to the Veteran's contentions that his other respiratory diagnoses are related to military service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issues in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of pulmonary medicine, particularly in the context of a history of smoking and multiple diagnoses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report his symptoms, he is not competent to link those complaints to a particular diagnosis or etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Accordingly, the Board finds that the claim of entitlement to service connection for a respiratory disorder other than chronic calcific and fibrotic scarring of the lung, to include COPD and a right lung density, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran has been assigned a noncompensable initial evaluation prior to May 11, 2016 and a 30 percent initial evaluation as of May 11, 2016, under Diagnostic Code 6513 for his service-connected chronic maxillary sinusitis.  He seeks higher initial ratings.

Chronic maxillary sinusitis is rated under the General Rating Formula for Sinusitis.  Under the General Rating Formula, a 0 percent evaluation is assigned for sinusitis detected by x-ray only.  A 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-capacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-capacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2015).  

An incapacitating episode of sinusitis means one that required bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, Note (2015).

The Veteran was first examined for his sinusitis in April 2011.  At that time, he reported being treated for sinusitis two times in the past year with about one week of treatment each time.  The examiner noted that the Veteran had not experienced any incapacitating or non-incapacitating episodes.  He also observed no evidence of sinus disease, but a sinus CT was indicative of chronic maxillary sinus inflammation.  The examiner diagnosed the Veteran with chronic maxillary sinusitis.

The Veteran was most recently examined for his sinusitis in May 2016.  At that time, he reported seven or more non-incapacitating episodes and no incapacitating episodes per year.  He also reported headaches with pain behind the eyes and pain of the affected sinus once per month.  The examiner noted that the Veteran had not had sinus surgery and concluded that his sinusitis did not affect his ability to work.

The medical and lay evidence includes multiple VA and private treatment records and the Veteran's own statements.  This evidence is consistent with the VA examinations of record.  

The Board notes that an April 2011 treatment record from a private otolaryngologist (ENT) indicated that the Veteran had occasional sinus infections, one to two times per year, that required antibiotics.  While this treatment record does not indicate whether the infections cause incapacitating episodes or prolonged antibiotics, it is dated in the same month and year as the VA examination which indicated that the Veteran required antibiotics for one week once or twice per year.  The Board finds that it is reasonable to conclude that the April 2011 private ENT treatment record is also referring to brief, not prolonged, antibiotic use.  

The Board also notes that an October 2011 statement from the Veteran's private PCP indicates that the Veteran's sinusitis requires antibiotics and causes incapacitating episodes lasting 4 to 6 weeks.  However, the private PCP does not provide documentation or any rationale to support her conclusion of incapacitating episodes or treatment lasting 4 to 6 weeks.  As such, the Board finds it less probative than the April 2011 private ENT treatment records and April 2011 VA examination report and, therefore, not a basis for a higher evaluation.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a compensable initial disability rating prior to May 11, 2016, or in excess 30 percent from May 11, 2016, for his service-connected sinusitis.  In order to receive a higher evaluation of 10 percent under Diagnostic Code 6513 for the earlier period, he would have to experience one or two incapacitating episodes or three to six non-incapacitating episodes of sinusitis per year.  The medical evidence does not show that he experiences any incapacitating episodes of sinusitis and no more than two non-incapacitating episodes.  This is consistent with the rating criteria for a 0 percent evaluation.  For the later period, there is no evidence of radical surgery or near constant sinusitis to warrant a higher evaluation of 50 percent.  As such, higher ratings cannot be granted under the Veteran's currently assigned diagnostic code.

The Board has also considered the other rating criteria for diseases of the nose and throat.  However, as there is no evidence that the Veteran has a deviated nasal septum or loss of part of or scars of the nose.  Additionally, he is already being separately compensated for service-connected rhinitis.  An increased rating cannot be granted under any other diagnostic code.  38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504, 6522-6524 (2015).

There is also no indication in the medical evidence that the Veteran's service-connected sinusitis warranted other than the currently assigned 0 percent and 30 percent disability ratings at any point during the appeals period.  The assignment of additional staged ratings is not warranted.  See Fenderson, supra.

In sum, the Board finds that the claim of entitlement to an initial compensable disability rating prior to May 11, 2016 or an initial disability rating in excess of 30 percent as of May 11, 2016, for chronic maxillary sinusitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's sinusitis outside the usual rating criteria.  The rating criteria specifically contemplated his complaints of pain, headaches, and antibiotic use.  The Board has also considered whether any other rating criteria may apply.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected sinusitis presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to service connection for chronic calcific and fibrotic scarring of the lung is granted.

Entitlement to service connection for a respiratory disorder other than chronic calcific and fibrotic scarring of the lung, to include COPD and a right lung density, is denied.

Entitlement to an initial compensable disability rating for chronic maxillary sinusitis prior to May 11, 2016, is denied.

Entitlement to an initial disability rating in excess of 30 percent for chronic maxillary sinusitis as of May 11, 2016, is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


